TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00771-CR



                                      Philip Byrd, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
   NO. D-1-DC-10-202201, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Philip Byrd was convicted by a jury of theft, enhanced by two prior theft

convictions. See Tex. Penal Code § 31.03(a), (e)(4)(d) (West 2011). The trial judge assessed Byrd’s

punishment at fifteen months’ confinement in a state jail facility.1

               Byrd’s court-appointed attorney has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).


       1
          Byrd did not elect prior to trial for the jury to sentence him. See Tex. Code Crim Proc.
Ann. art. 27.02(7), art. 37.07, § 2(b) (West 2006).
               Byrd received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. See Anders, 386 U.S. at 744. No pro se brief or written

response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal is

frivolous. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: November 8, 2011

Do Not Publish




                                                 2